Denied and Opinion Filed August 22, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00979-CV

                           EX PARTE TRACY NIXON, RELATOR

                 Original Proceeding from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-00-14691-T

                               MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Lang and Brown
                                    Opinion by Justice Lang

       Before the Court is relator Tracy Nixon’s petition for writ of habeas corpus. On the

record before the Court, we cannot conclude relator is entitled to relief. The record filed by

relator does not include sufficient proof that relator is currently confined or restrained. See TEX.

R. APP. P. 52.3(k)(1)(D), 52.7(a). Although the appendix to the petition includes the trial court’s

order for issuance of capias and relator’s unsworn statement that he is confined, neither provide

the proof of present confinement required by rule 52. See, e.g., In re Miller, 05-14-01023-CV,

2014 WL 3882317, at *1 (Tex. App.—Dallas Aug. 7, 2014, orig. proceeding) (mem. op.)

(denying petition and holding that website print out from Collin County Sheriff’s Department

insufficient to provide proof of confinement).




                                                 1
        Moreover, the petition does not provide the Court with a sufficient record under which

the Court could properly review the contempt order. The petition for writ of habeas corpus is not

certified as required by the Texas Rules of Appellate Procedure, does not include a properly

authenticated transcript of any relevant testimony from the proceeding at which the relator was

held in contempt, and is supported by documents that are not authenticated as required by the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.7(a)(1),(2), 52.3(j), 52.3(k)(1)(A).

Because the record in an original proceeding is assembled by the parties, this Court strictly

enforces the authentication requirements of rule 52 to ensure the integrity of the record.

        It is relator’s burden as the party seeking relief to provide the Court with a sufficient

record. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Because he has

not done so here, we must deny the petition without prejudice to filing a properly supported

petition.




                                                      /S/ Douglas Lang
                                                      DOUGLAS LANG
                                                      JUSTICE




                                                 2